NO.
12-06-00372-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
MARGARITA RODRIGUEZ,          §          APPEAL
FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW NO. 2 OF
 
USS OF TEXAS, INC.,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            On October
31, 2006, Appellant Margarita Rodriguez filed a notice of appeal from a judgment
signed on May 8, 2006.  In her notice of
appeal, she stated that she did not receive notice of the judgment until August
4, 2006 and timely filed a motion for new trial on September 5, 2006.  On October 31, 2006, we notified Appellant
that compliance with Texas Rule of Appellate Procedure 4.2(c) was required to
establish the date she received notice or actual knowledge that the judgment
was signed.  Appellant was further
notified that the appeal would be dismissed unless, on or before November 30, 2006,
she provided a file marked copy of the trial court’s order establishing the
date she received notice or actual knowledge of the signed judgment.  On November 13, 2006, Appellant provided this
Court a copy of an order signed by the trial court on October 17, 2006, which
included a finding that Appellant’s attorney received notice of the judgment on
May 8, 2006.
            Under rule
of appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, her
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., June 7, 2006. 
Appellant did not file a timely motion for new trial or other
postjudgment motion that extended the appellate deadlines.  Moreover, Appellant did not file a motion for
extension of time to file her notice of appeal. 
See Tex. R. App. P. 26.3.  Consequently, the time for perfecting
Appellant’s appeal was not extended.  See Tex. R. App. P. 26.1(a).  Appellant filed her notice of appeal on
October 31, 2006.  Because the notice of
appeal was not filed on or before June 7, 2006, this Court has no jurisdiction
to consider the appeal.
            Because this
Court is not authorized to extend the time for perfecting an appeal except as provided
by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion delivered November
15, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)